Citation Nr: 1002236	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  05-22 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial compensable evaluation for 
hypertension separate from the 20 percent evaluation assigned 
for service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

The Veteran had active military service from October 1966 to 
October 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

This case was brought before the Board in February 2008, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claim, to include providing the 
Veteran with a VA examination.  The requested development 
having been completed, the case is once again before the 
Board for appellate consideration of the issue on appeal.


FINDING OF FACT

Hypertension is not shown to be manifested by diastolic 
pressure readings of 100 or more or systolic pressure 
readings of 160 or more throughout this appeal.


CONCLUSION OF LAW

The criteria for a separate compensable evaluation for 
chronic hypertension have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 
7101, 4.119, Diagnostic Code 7913, Note (1) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  See 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In the instant case, the Veteran received notification prior 
to the initial unfavorable agency decision in December 2004.  
The RO's July 2004 and March 2008 notice letters advised the 
Veteran what information and evidence was needed to 
substantiate the claim decided herein and what information 
and evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the Veteran.  He was specifically told 
that it was his responsibility to support the claim with 
appropriate evidence.  Finally the letters advised him what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  The duty to notify the Veteran 
was satisfied under the circumstances of this case.  38 
U.S.C.A. § 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The March 2008 VCAA letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).

Service treatment records have been associated with the 
claims file.  All post-service treatment records and reports 
identified by the Veteran have also been obtained.  The Board 
observes the record indicates there may be private treatment 
records related to the disability on appeal that have not 
been associated with the claims file.  See, e.g., February 
2005 private physician statement.  However, in compliance 
with the Board's February 2008 remand, the AOJ requested the 
Veteran provide information as to "all medical care 
providers who treated [him] for hypertension..."  See March 
2008 notice letter.  The Veteran did not provide VA with the 
necessary information or release to allow VA to obtain these 
records.  Therefore, adjudication of the instant claim may go 
forward without a request for these records.  See Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991) (holding that "the 
duty to assist is not always a one-way street.  If a Veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the purtative evidence.")  As a final 
note, the Board observes the Veteran was afforded a VA 
examination to determine the severity of his chronic 
hypertension in August 2009.  See 38 U.S.C.A. § 5103A(d); see 
also 38 C.F.R. § 3.159 (c)(4) (2009); Wells v. Principi, 327 
F. 3d 1339, 1341 (Fed. Cir. 2002).  The August 2009 
evaluation was adequate for rating purposes, as it involved a 
review of the Veteran's claims folder and medical history as 
well as a thorough physical examination of the Veteran.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28; 
see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran has been assigned an initial evaluation of 20 
percent for type II diabetes with hypertension pursuant to 
38 C.F.R. § 4.119, Diagnostic Code 7913.  Under Diagnostic 
Code 7913, compensable complications are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation for diabetes.  Id. at Note 
(1).  Noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.  Id.

The Veteran asserts entitlement to a compensable evaluation 
separate from diabetes for his hypertension.  A rating of 10 
percent is warranted for hypertensive vascular disease where 
the diastolic pressure is predominantly 100 or more; or 
systolic pressure is predominantly 160 or more; or when 
continuous medication is shown necessary for the control of 
hypertension and there is a history of diastolic blood 
pressure of predominantly 100 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2009).  A 20 percent evaluation 
requires diastolic pressure of predominantly 110 or more or 
systolic pressure of predominantly 200 or more.  A 40 percent 
evaluation requires diastolic pressure of predominantly 120 
or more.  A 60 percent evaluation requires diastolic pressure 
of predominantly 130 or more.  Hypertension or isolated 
systolic hypertension must be confirmed by readings taken 2 
or more times on at least 3 different days.  The term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  Id.

After careful review, the Board concludes that the competent 
medical evidence does not support a separate compensable 
disability evaluation for hypertension at any point during 
the appeal period.  In this regard, a majority of the blood 
pressure readings found in the Veteran's medical records show 
diastolic pressure of less than 100 and systolic pressure of 
less than 160.  The record includes the following blood 
pressure readings: 140/84 and 136/80 in January 2004, 140/80 
in February 2004 and 180/100 in February 2005.  Further, the 
Veteran was provided a VA examination in August 2009, at 
which his blood pressure readings were 140/80 standing, 
132/84 sitting, and 138/86 in the supine position.  These 
findings, which demonstrate diastolic pressure predominantly 
less than 100 and systolic pressure predominantly less than 
160, are not consistent with a compensable evaluation under 
the provisions of Diagnostic Code 7101.  

The Board acknowledges that, while the February 2005 reading 
indicates the Veteran's blood pressure to be 180/100, which 
would warrant a 10 percent evaluation, the record notes the 
Veteran had then run out of his medication, and there is no 
record of subsequent blood pressure readings that would 
warrant a compensable evaluation.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note (1) (hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days).  Finally, 
according to the August 2009 VA examination report, when the 
Veteran takes his medication, his blood pressure appears to 
be in good control.  

The Board further acknowledges the Veteran submitted a 
February 2005 statement Dr. Nemr indicating his blood 
pressure "continues to run [s]ystolic >160 and [d]iastolic 
>100."  However, as discussed above, the record does not 
support such a conclusion.  Furthermore, the Veteran was 
requested to submit evidence, including private medical 
records, to support Dr. Nemr's February 2005 statement.  See, 
e.g., March 2008 VCAA notice letter.  However, as discussed 
above, the Veteran neither provided VA a medical release to 
obtain these records nor provided them himself.  Rather, he 
indicated all available records have been submitted to VA.  
See December 2009 Notice Response.

The Board has considered whether the above mentioned increase 
in blood pressure demonstrates a sustained increase in 
severity warranting a staged increased rating.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, as previously 
discussed, the increase in diastolic and systolic pressure 
were temporary and, once the Veteran received medication, 
returned to levels more characteristic of the Veteran's 
entire disability picture throughout this appeal.  As such 
staged ratings based on this temporary increase is not 
warranted.

The Board acknowledges the Veteran's contentions that his 
service-connected hypertension warrants a separate 
compensable evaluation.  However, in determining the actual 
degree of disability, an objective examination is more 
probative of the degree of the Veteran's impairment.  
Furthermore, the opinions and observations of the Veteran 
alone cannot meet the burden imposed by the rating criteria 
under 38 C.F.R. § 4.104 with respect to determining the 
severity of his service-connected hypertension.  See Moray v. 
Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
and (2) (2009).

In light of the evidence outlined above, the Board finds that 
the Veteran is not entitled to a separate compensable 
evaluation for hypertension at any point during the appeal 
period.  See Fenderson, supra.  In this regard, the Veteran's 
hypertension is appropriately evaluated as part of the 
diabetic process in accordance to 38 C.F.R. § 4.119, 
Diagnostic Code 7913, Note (1).  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for an initial separate compensable evaluation, and 
the benefit of the doubt rule does not apply.  See 38 
U.S.C.A. § 5107 (West 2002).

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disabilities is inadequate.  A comparison between 
the level of severity and symptomatology of the Veteran's 
disabilities on appeal with the established criteria found in 
the rating schedule for these disabilities show that the 
rating criteria reasonably describes the Veteran's disability 
level and symptomatology.

As the first prong of Thun has not been satisfied, the Board 
therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.


ORDER

An initial separate compensable evaluation for hypertension 
is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


